Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jialin Zhong on July 18, 2022.
The application has been amended as follows:
In claim 1 on line 4 “the side edge” has been changed to – [[the]] a side edge
In claim 13 on line 4 “the side edge” has been changed to – [[the]] a side edge
Allowable Subject Matter
Claims 1-9 and 11-21 have been allowed.
The following is an examiner’s statement of reasons for allowance. In combination with the other limitations nothing in the prior art of record teaches, suggests, or discloses:
Re 1-9 and 11-12: in claim 1, “A reflector plate, comprising a reflecting main board and a reflecting side board, characterized in that the reflecting side board is arranged at the periphery of the reflecting main board, and the reflecting side board is connected to the side edge of the reflecting main board; and a first stitching line and a second stitching line are arranged at a turning corner of the reflecting side board, and an included angle is formed between the first stitching line and the second stitching line; and in a state where the reflecting side board is inclined relative to the reflecting main board, the reflecting side board between the first stitching line and the second stitching line forms a curved reflecting surface.”
Zhang et al. CN206176161U (“Zhang”) teaches a curved reflector portion at a turning corner of a reflecting side board 22 (Fig. 1). Zhang teaches smoothly joining the side board and main board so as to eliminate a ridgeline (¶39). Zhang teaches that the prior art teaches using a stitching line at the bottom juncture where the side and main board join; however, Zhang is totally silent whether the prior art teaches using two stitching/folding lines at a turning corner beginning at a vertex.
Liu et al. CN206741016U (“Liu”) teaches connecting a reflecting side and main board at a turning corner using a folding edge to adjoin the seams. Liu however does not teach a curved reflecting surface; moreover, it does not appear to be combinable with Zhang as Zhang teaches using a smooth joining process and Zhang’s prior art teaching is silent as to using a stitching/folding line at a turning corner beginning at a vertex.
Lastly, Dai US 2020/0133071 teaches a reflective corner portion; however, Dai fails to teach a folding or stitching line as well as a curved reflecting portion at a turning corner.

Re 13-21: in claim 13, “A reflector plate, comprising a reflecting main board and a reflecting side board, characterized in that the reflecting side board is arranged at the periphery of the reflecting main board, and the reflecting side board is connected to the side edge of the reflecting main board; and a first fold line and a second fold line are arranged at the turning corner of the reflecting side board, and an included angle is formed between the first fold line and the second fold line; and in a state where the reflecting side board is inclined relative to the reflecting main board, the reflecting side board between the first fold line and the second fold line forms the curved reflecting surface.”
Zhang teaches a curved reflector portion at a turning corner of a reflecting side board 22 (Fig. 1). Zhang teaches smoothly joining the side board and main board so as to eliminate a ridgeline (¶39). Zhang teaches that the prior art teaches using a stitching line at the bottom juncture where the side and main board join; however, Zhang is totally silent whether the prior art teaches using two stitching/folding lines at a turning corner beginning at a vertex.
Liu teaches connecting a reflecting side and main board at a turning corner using a folding edge to adjoin the seams. Liu however does not teach a curved reflecting surface; moreover, it does not appear to be combinable with Zhang as Zhang teaches using a smooth joining process and Zhang’s prior art teaching is silent as to using a stitching/folding line at a turning corner beginning at a vertex.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875